Citation Nr: 1810756	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-30 363	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to increased compensation for degenerative joint disease of the left knee, rated as 10 percent from November 6, 2014; 20 percent from May 25, 2015; and 10 percent from January 1, 2018 to present.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1988 to August 1988 and from September 1988 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in April 2014 for additional development, in part because the Board believed that separate ratings for the left knee and right wrist should be considered as those disabilities are the result of separate incident.

In a rating decision and supplemental statement of the case both dated in June 2016, the RO granted separate ratings for degenerative joint disease of the left knee, and degenerative joint disease of the right wrist effective November 6, 2014.  Specifically, the service-connected left knee disability was assigned a 10 percent rating effective November 6, 2014, and a 20 percent rating from May 25, 2015.  In a June 2017 rating decision, the RO proposed a reduction, and in a September 2017 rating decision, the proposed reduction was effectuated for the service-connected left knee disability, from 20 percent to 10 percent, effective January 1, 2018.  As this benefit does not represent a full grant of the benefit sought, the Veteran's appeal was not abrogated, and the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

FINDINGS OF FACT

1. From November 6, 2014, the Veteran's left knee disability was manifested by pain, but flexion has not been limited to less than 90 degrees, and extension is not limited.

2. From May 25, 2015, the Veteran's DJD of the left knee with scars has been manifested by subjective complaints of pain on motion; objective findings reflected no pain, tenderness to palpation, ankylosis or subluxation.

3. The Veteran received proper notice of the proposed rating reduction.

4. The evidence fails to show that the Veteran's DJD of the left knee with scars manifested sustained improvement.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for DJD of the left knee from November 6, 2014 have not been met.  38 U.S.C §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5256-5261 (2017).

2.  The criteria for a rating in excess of 20 percent for DJD of the left knee from May 25, 2015, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5256-5261 (2017).

3.  The reduction in the Veteran's rating for DJD of the left knee, from 20 percent to 10 percent, effective January 1, 2018, was not proper.  38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.118, Diagnostic Codes 7806 and 7813 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for a higher initial rating for degenerative joint disease of the left knee with scars arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159 (b)(3).  Here, the RO provided the Veteran the required supplemental statement of the case (SSOC) in June 2016.  The supplemental statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher initial rating.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, identified VA treatment records, private treatment records, VA examination reports from May 2016 and May 2017, and the Veteran's statements.  The May 2017 examination provided sound bases upon which to base a decision with regard to the Veteran's claim.  The examiner examined the Veteran and fully reviewed all the medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the applicable diagnostic code.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

The Board also finds that there has been substantial compliance with its April 2014 and April 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the Veteran's right wrist and left knee disabilities were rated separately, and the Veteran was afforded an adequate VA examination in May 2017 and his claim was readjudicated by the RO in a June 2016 Supplemental Statement of the Case.

There is no indication in the record that any additional evidence, relevant to the appeal adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Increased Rating for left knee DJD

For VA purposes, normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2016).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Disabilities of the knees are evaluated pursuant to the criteria specified at 38 C.F.R. § 4.71a, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

Under DC 5003, the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint; DC 5003.  Ratings under DC 5003 cannot be combined with ratings based on limitation of motion of the same joint.  Id.
A claimant who has both arthritis and instability of a knee may be rated separately under DCs 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating. VAOPGCPREC 23-97; VAOPGCPREC 9-98.


Analysis

The Veteran seeks a higher rating for degenerative joint disease left knee with scars.  The Veteran left knee was initially rated 10 percent effective November 6, 2014, and 20 percent disabling effective May 25, 2015.  Subsequently, in a June 2017 rating decision the RO notified the Veteran of a proposed reduction of his service-connected degenerative left knee disability from 20 percent to 10 percent, effective January 1, 2018.  The Veteran would be entitled to a rating higher than 20 percent if he had flexion limited to 30 degrees or less.  The evidence, as discussed below, is against such a finding.


From November 6, 2014 

The Veteran was initially given a 10 percent rating for degenerative joint disease left knee with scars, effective November 6, 2014, because the medical evidence demonstrated painful motion.

VA treatment record dated in May 2008 demonstrates a small radial tear involving the knee joint.  The tear is approximately 2.0 to 3.0 mm in length involving the white zone of the meniscus.  The remainder of the medial meniscus appeared intact.  The lateral meniscus appeared normal.  The cruciate ligaments were intact and the collateral ligaments appeared normal.

VA treatment record in October 2008 showed that there is no significant knee effusion or popliteal fossa cyst.  Normal bone marrow intensity was seen throughout the knee.  No other significant abnormality was seen.
Treatment record from Cape Fear Orthopedics, dated in June 2013 showed evidence of mild left knee pain.  There was no radiation; the Veteran reported that the pain was aching.  Treatment record shows mild improvement.  The symptoms were relieved by treatment.  Pain is aggravated by working out, associated symptoms include joint stiffness.  The Veteran had cortisone injection in June 2013.

Treatment record from December 2013 did not show evidence of radiation.  The pain was aching and sharp.  The symptoms were relieved by recent treatment.  The Veteran complained that the pain is aggravated by bending, walking and standing.  Treatment record shows marked improvement.  Associated symptoms included joint stiffness and limited joint motion.  The Veteran informed his physician that he wanted another cortisone injection again.  See Cape Fear Orthopedics, dated in May 2015.  

Treatment record dated in November 2014 shows that the Veteran complained of aching left knee pain.  He stated the symptoms are aggravated by kneeling, walking, movement and squatting.  Flexion was 118 degrees, with 0 degrees extension.

In finding that a disability rating in excess of 10 percent is not warranted for the left knee disability from November 6, 2014 to May 24, 2015, the Board has considered the Veteran's lay statements regarding the severity of and functional impairment caused by his left knee symptoms.  The Board acknowledges that functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness must be considered in the assignment of evaluations for the joints.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Despite the Veteran's report of acute non-traumatic left knee pain, the Board finds the objective findings of the Veteran care providers significantly undermine such statements.  When considering the above, although the Veteran is competent to report upon the symptoms he experienced, such reports are not found persuasive when considered in context with the other evidence of record.  As the probative weight of the objective medical evidence is found to outweigh the probative value of these descriptions, the award of a higher disability rating based on such lay reports is not warranted.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.
The Board has also considered whether a higher evaluation may be assigned for the left knee disability for the period from November 6, 2014 under a different diagnostic code.  However, as explained above, separate disability ratings for left knee instability and extension are not found warranted, and the evidence of record does not indicate that the Veteran's service-connected left knee disability manifested in ankylosis of the knee, meniscal pathology resulting in cartilage removal or dislocation with frequent episodes of locking, pain and effusion into the joint, impairment of the tibia and fibula, or genu recurvatum.  Based on the foregoing, from November 6, 2014 to May 24, 2015, entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds it inapplicable here, as the preponderance of the competent and credible evidence weighs against assignment of a separate or higher award for the left knee.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


From May 25, 2015 

The persuasive evidence of record does not show that the Veteran meets the criteria for a rating in excess of 20 percent throughout the appeal period.

In a June 2016 rating decision, the RO assigned a 20 percent rating for the Veteran's DJD of the left knee based on limitation of flexion of 16 to 30 degrees and reports of subjective symptoms, such as pain on bending, walking and squatting.

As described above, private treatment record from Cape Fear Orthopedics, dated in November 2014, indicates that the Veteran complained of aching left knee pain.  He stated the symptoms are aggravated by kneeling, walking, movement and squatting.  Flexion was 118 degrees, with 0 degrees extension.

Private treatment records from February 2017 to August 2017 indicate that the Veteran reported that his symptoms have been "chronic traumatic" and stated that the symptoms are mild to moderate.  He reported that the symptoms occur constantly, and reported that the problem had gotten worse.  The Veteran reported that the symptoms were severe.  The pain was described as aching and shooting.  He rated his worse pain as 10/10.  The symptoms are aggravated by weight bearing and bending the knee.  The Veteran reported that the symptoms are relieved by rest, ice and injections.  He was given cortisone injection in February 2017.  In addition to the left knee pain, the Veteran reported that he was experiencing decreased mobility, difficulty bending, going to sleep, locking, limping, and muscle stiffness.  Active range of motion indicates 135 degrees flexion, 0 degree extension.  Examination showed mild swelling.  The Veteran's primary care physician reported that a review of the left knee x-ray was consistent with mild-to-moderate tricompartmental DJD with joint space narrowing mainly affecting the medial and patellofemoral compartment.  See Cape Fear Orthopedics, dated in September 9, 2017.

The Veteran was afforded a VA examination in May 2016.  The Veteran reported that he cannot bend down at the knee past a certain point without extreme pain.  He stated he has to sit with his legs straight, and he reported that he cannot do prolonged walking and standing.  The left knee was described as abnormal or outside normal range.  There was no evidence of pain with weight bearing.  He performed repetitive-use testing with at least three repetitions, with no functional loss reported after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit his functional ability with repeated use over a period of time.  Flexion was rated normal.  No reduction in muscle strength was noted.  No ankylosis.  Joint stability test showed no subluxation or joint instability.  Limitation of flexion measured at 30 degrees with an extension of 30 degrees.

In May 2017, the Veteran was afforded another VA examination for his left knee disability.  There, the Veteran reported continued problem with his left knee, with difficulty bending, and difficulty with prolonged walking.  He also reported flare-ups of the knee, with episodes of sharper, sometimes shooting pains occurring under both kneecaps.  The Veteran also reported difficulty running and squatting, as well as climbing stairs, poor tolerance for prolonged walking or standing, difficulty working on lines and cables under desk and chairs and difficulty lifting or carrying heavy items.  Upon physical examination, the VA examiner indicated that there was pain associated with range of motion on flexion.  Active range of motion of the left knee ranged between 5 to 95 degrees flexion and 95 to 5 degrees extension.  And, active range of motion of the right knee ranged between 5 to 100 degrees flexion and 100 to 5 degrees extension.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  No pain with weight-bearing was noted.  Repetitive range of motion (times three) indicate no additional loss of motion due to repetitive testing, however, the examiner opined that pain is increased with extended walking, thereby restricting the Veteran's ability to continue.  Pain, weakness, fatigability or incoordination significantly limits his functional ability with flare ups.  No ankylosis or joint instability was reported.  No recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome or any other tibia or fibular impairment was reported.  The examiner reported that the Veteran has three small arthroscopic scars surrounding the left knee, measuring 1x1 cm each, however, the examiner noted that the scars are not painful.  The Veteran does not use any assistive device.  There is no objective evidence of pain on non-weight bearing.

As noted above, the Veteran is currently receipt of a 20 percent rating for his left knee for painful arthritis that is productive of noncompensable limitation of motion, including due to pain, rated under Diagnostic Code 5003.  Assigning a separate rating under Diagnostic Code 5003 and Diagnostic Codes 5260 or 5261 would constitute pyramiding, as these diagnostic codes are rated based on limitation of motion, including limitation of motion caused by pain.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Further, the rating criteria under Diagnostic Code 5003 specifically directs that degenerative arthritis be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, here, Diagnostic Codes 5260 and 5261 for limitation of flexion and extension of the knee.  See 38 C.F.R. § 4.71a.

Despite the Veteran's report of traumatic pain resulting in significantly limited use of his lower extremities, the Board finds the objective findings of the various care providers and VA examiners to significantly undermine such statements.  The Veteran described left knee pain so extreme that he could not walk, stand or squat.  Were this fully accurate, the Board would expect to see some physical manifestations of this severe impairment reflected on medical testing.  However, the testing conducted during this period largely demonstrated active movement against resistance on flexion and extension of the knee, and no additional range of motion loss.  While the evidence indicates factors such as pain and fatigability, it does not demonstrate that such symptoms or any additional pathology such as atrophy result in additional loss in range of motion of the left knee to warrant the next-higher rating.  No such findings were recorded in any of the examinations and the examiners indicated that there was no other pathology indicative of disuse, such as atrophy or loss of strength.  As such, a rating in excess of 20 percent is not warranted.

The Board has also considered the applicability of other potential diagnostic codes. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For example, the Board has considered entitlement to compensation under DC 5257, as allowed by the Office of the General Counsel, and finds that the Veteran is not entitled to compensation under DC 5257.  Diagnostic Code 5257, for other impairment of the knee, is rated on subluxation or lateral instability.  Under those criteria, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).  Here, there is no evidence that the Veteran has or ever had recurrent subluxation or lateral instability.  As such, the Veteran is not entitled to additional compensation under this Diagnostic Code.

Finally, although the Veteran has been shown to have a left knee scar as a result of surgery for his service-connected disability, the record shows that the scar is not painful, unstable, or otherwise symptomatic, nor is the scar shown to be large enough to meet the criteria for a compensable rating.  The Veteran has never contended otherwise.  Thus, there is no basis for a separate compensable rating for scarring.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

The Board finds that the Veteran's description of symptoms and limitations are credible and consistent with the evidentiary record.  However, as it pertains as to whether he manifests the particular symptoms and limitations entitling him to a higher rating still, the Board places greater probative weight to the findings of the VA examiners and the Veteran's treating physicians as to the actual clinical extent of the left knee DJD, as these physicians have greater expertise and training to more accurately identify and measure aspects of disability such as range of motion, instability, swelling, effusion, etc.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C. § 5107 (b).


Rating Reduction

In June 2017 the RO proposed that the ratings for degenerative changes of the left knee disability be decreased from 20 percent to 10 percent.  After the requisite notice, the RO effectuated the reduction (in a September 2017 rating decision) with a rating of 10 percent, effective January 1, 2018.  The Veteran disagrees with the implemented reductions.

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C. § 5107 (a); see also Brown, 5 Vet. App. at 421.

In this case, a plain reading of the rating decisions reducing the Veteran's evaluations show no adequate discussion as to whether any improvement was found that reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The June 2017 rating decision focused on symptoms and diagnostic criteria but did not provide a discussion of improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The September 2017 decision was even more cursory in this regard.  

The Board finds that the reduction in the rating from 20 percent for the Veteran's degenerative joint disease of the left knee was improper.  The preponderance of the evidence does not demonstrate that the Veteran's disability has manifested sustained improvement. Accordingly, the actions to reduce the ratings are void, and the 20 percent of the service-connected degenerative joint disease of the left knee with scars, is restored as though the reduction had not occurred.  See 38 C.F.R. § 3.344; see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio).  

ORDER

Entitlement to a rating in excess of 10 percent from November 6, 2014 is denied.

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left knee with scars is denied.

The reduction in the rating for degenerative joint disease of the left knee with scars was not proper and restoration of the 20 percent rating is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


